Title: To James Madison from James Maury, 22 April 1817
From: Maury, James
To: Madison, James


Dear Sir,Liverpool 22 Apl 1817
I was highly gratified by the perusal of your message at the opening of Congress; but indeed one well might say how could it be other-wise, when even the Editors of the Times and of the Courier, with an host of others equally hostile to you, acknowleged its merits.
I now see you have returned to Montpelier, where I wish you the enjoyment of every comfort: and where I have already commenced addressing you in the way I occasionally address Mr Jefferson: I.E. by inclosing some newspapers, which, tho’ not interesting of late, yet may not be wholly without amusement.
The failure of last year’s crops of Grain in this country, has occasioned considerable importations from ours in the manufactured state: flour has been as high as 80/. ⅌ barrel, but now is lower. The quandam staple of our state is still high, but long has been declining, tho’ very gradually; & I think, it might have been lower, but for the short crops in France & Holland.
Every thing, for the present, has a peaceful aspect in the old world: as well as in our portion of the New. Stocks have risen there, here & in France: here as much as in either of the other countries, altho’ Government is obliged to borrow largely to make good the deficiency of taxes.
Altho’ old, yet I am blessed with such good health that I still am in trade: & if this boon be continued, I may possibly remain so until some one of my sons be qualified to succeed me: however I have a partner who relieves me of the executive part, & I offer you & your friends Maury & Lathams services.
When Mr Todd was here he gratified me much by telling me your venerable mother was still in the land of the living & well: present, I pray you, my respectful remembrance to this old friend, whom I always greatly esteemed; and, perhaps, not the less for having, some how or other, considered myself a sort of favorite of hers. Accept the sincere wishes of your old obliged friend
James Maury



Flour 72/. a 75/. barrel




Wheat 15/ … 18/. 70 ℔




Leaf Tobo … 6d. 11d.
}
⅌ ℔


Stemed … 10 .. 11 ⟨?⟩



